Order entered November 16, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00340-CV

                  IN THE MATTER OF GABRIELLE RENEE COLEMAN
                          AND KORWIN JEANEL WILBURN

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV15-00661V

                                             ORDER
       In response to this Court’s October 6, 2017 letter requesting a corrected brief, appellant
Korwin Wilburn tendered a corrected brief on October 30, 2017. On the Court’s own motion,
we ORDER the brief tendered on October 30, 2017 filed as of the date of this order. We note
this brief fails to correct the deficiencies noted in this Court’s October 6th letter. On the Court’s
own motion, we ORDER appellant to file, by November 27, 2017, a second corrected brief.
We caution appellant that failure to file an amended brief by November 27, 2017 will result in
the appeal being submitted on the brief filed as of this date.
       We DENY as moot appellant’s November 14, 2017 motion for an extension of time to
file a brief. Appellee shall file a brief by December 27, 2017.
                                                        /s/      CAROLYN WRIGHT
                                                                 CHIEF JUSTICE